1 So.3d 327 (2009)
Rodney S. MUMFORD, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-3080.
District Court of Appeal of Florida, Third District.
January 21, 2009.
Rodney S. Mumford, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, RAMIREZ, and SALTER, JJ.
*328 PER CURIAM.
This is an appeal of an order denying a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). The trial court granted relief on Claim One but denied relief on the remaining claims. We affirm the denial of relief on Claim Two on authority of Gabriel v. State, 962 So.2d 920, 921 (Fla. 3d DCA 2007). We reject the remaining claim without discussion.
Affirmed.